Affirmed by unpublished per curiam opinion.
PER CURIAM:
Dennis Richardson appeals the district court’s orders granting a preliminary injunction and summary judgment to Ash-more. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Ashmore v. Richardson, No. 3:12-cv-00431-MBS, 2013 WL 6068865 (D.S.C. filed Nov. 18, 2013 & entered Nov. 19, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.